Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-12 are pending.
Action on merits of claims 1-12 as follows.

Priority
This application appears to be a division of US. Application No. 16/140422, filed 09/24/2018.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 28th, 2020 and November 01st, 2020 have been considered by the examiner.

Drawings
The drawings filed on 07/28/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0330887, hereinafter as Kim ‘887) in view of Kuo (US 2017/0278806, hereinafter as Kuo ‘806).
Regarding Claim 1, Kim ‘887 teaches a method for forming a three-dimensional (3D) memory device, comprising: 
forming a peripheral device (Fig. 14, (peripheral region II); [0054]) on a substrate (Fig. 14, (110); [0053]); 

forming a shielding layer (a barrier layer; Fig. 14, (178); [0034]) comprising a conduction region (171; [0069]) above the first interconnect layer; 
and forming a plurality of memory strings (Fig. 14, (200/202/204/206); [0083]-[0084]) each extending vertically above the second interconnect layer.  
Thus, Kim ‘887 is shown to teach all the features of the claim with the exception of explicitly the limitation: “forming a second interconnect layer comprising a second plurality of interconnects above the shielding layer, wherein the conduction region of the shielding layer covers an area of the first and second plurality of interconnects in the first and second interconnect layers;”.
However, Kou ‘806 teaches forming a second interconnect layer (Fig. 4, (146c); [0032]) comprising a second plurality of interconnects above the shielding layer, wherein the conduction region of the shielding layer (120; [0031]) covers an area of the first and second plurality of interconnects in the first and second interconnect layers.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘887 by forming a second interconnect layer comprising a second plurality of interconnects above the shielding layer, wherein the conduction region of the shielding layer covers an area of the first and second plurality of interconnects in the first and second interconnect layers for the purpose of transmission of a signal through the signal paths (see para. [0032]) as suggested by Kou ‘806.

[AltContent: textbox (1)][AltContent: arrow][AltContent: textbox (2)][AltContent: arrow]
    PNG
    media_image1.png
    537
    615
    media_image1.png
    Greyscale

	                                      Fig. 14 (Kim ‘887_annotated) 

	Regarding Claim 7, Kim ‘887 teaches a method for forming a three-dimensional (3D) memory device, comprising: 
forming a plurality of memory strings (Fig. 3D, (200/202/204/206); [0083]-[0084]) each extending vertically on a substrate (Fig. 3D, (218); [0086]);
forming a first interconnect layer (150; [0063]) comprising a first plurality of interconnects above the peripheral device; 
forming a shielding layer (a barrier layer; Fig. 14, (178); [0034]) comprising a conduction region (171; [0069]) above the first interconnect layer; 
and forming a plurality of memory strings (Fig. 14, (200/202/204/206); [0083]-[0084]) each extending vertically above the second interconnect layer.  

However, Kou ‘806 teaches forming a second interconnect layer (Fig. 4, (146c); [0032]) comprising a second plurality of interconnects above the shielding layer, wherein the conduction region of the shielding layer (120; [0031]) covers an area of the first and second plurality of interconnects in the first and second interconnect layers; forming a first interconnect layer comprising a first plurality of interconnects above the plurality of memory strings (see para. [0033]); and forming a peripheral device above the second interconnect layer (see Fig. 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘887 by forming a second interconnect layer comprising a second plurality of interconnects above the shielding layer, wherein the conduction region of the shielding layer covers an area of the first and second plurality of interconnects in the first and second interconnect layers for the purpose of transmission of a signal through the signal paths (see para. [0032]) as suggested by Kou ‘806.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first plurality of interconnects and a peripheral device that can be arranged in any order, thus forming a first plurality of interconnects In re Einstein, 8 USPQ 167.



Regarding Claims 2 and 8, Kim ‘887 teaches forming a first contact (Fig. 14, (232); [0156]) extending vertically through the shielding layer (178) and in contact with the first interconnect layer and the second interconnect layer.  Examiner consider the portion (annotated “2”) of contact layer (232) is the first contact.

	Regarding Claims 3 and 9, Kim ‘887 teaches forming an isolation region (Fig. 13A, (240); [0155]) in the shield layer to electrically isolate the conduction region (171) and the first contact (232; [0088]).  

Regarding Claim 4, Kim ‘887 teaches forming a semiconductor layer (170) above the second interconnect layer; forming an alternating conductor/ dielectric stack (Fig. 13A, (191-199); [0152]-0155]) on the semiconductor layer, wherein each of the plurality of memory strings (200/202/204/206); [0083]-[0084]) extends vertically through the alternating conductor/ dielectric stack; and forming a third interconnect layer (Fig. 3D, (152/162); [0123]) above the alternating conductor/ dielectric stack.  
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third interconnect layer that can be In re Einstein, 8 USPQ 167.

Regarding Claim 5, Kim ‘887 teaches forming a second contact (232) extending vertically through the alternating conductor/ dielectric stack and the semiconductor layer (170) and in contact with the second interconnect layer, so that the first interconnect layer is electrically connected to the third interconnect layer. Examiner consider the portion (annotated “2”) of contact layer (232) is the second contact.

Regarding Claim 6, Kim ‘887 teaches the conduction region (171) of the shielding layer covers substantially an area of the substrate.  

Regarding Claim 10, Kim ‘887 teaches forming an alternating conductor/ dielectric stack (Fig. 17A, (640/650); [0188]) on the substrate, wherein each of the plurality of memory strings (650/660/673/675); [0188]) extends vertically through the alternating conductor/ dielectric stack; and forming a third interconnect layer (Fig. 3D, (152/162); [0123]) above the alternating conductor/ dielectric stack.  
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the alternating conductor/ dielectric stack that can be arranged in any order, thus forming the alternating conductor/ dielectric stack on the substrate involves only routine skill in the art.  In re Einstein, 8 USPQ 167.



Kou ‘806 teaches the first interconnect layer (146a) is electrically connected to the third interconnect layer (146d) (see Fig. 4).  

Regarding Claim 12, Kim ‘887 teaches the conduction region (171) of the shielding layer covers substantially an area of the substrate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yon et al. (US 2015/0372005 A1)			
Jee et al. (US 2015/0037200 A1)
Lee et al. (US 2015/0325588 A1)		
Shin et al. (US 2015/0129878 A1)
Komori et al. (US 2011/0215394 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829